                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

OMAHA NEON SIGN CO., INC.,

                            Plaintiff,                                                 8:20CV466

         vs.                                                                    AMENDED
                                                                         CASE PROGRESSION ORDER
CONTINENTAL WESTERN INSURANCE
COMPANY,

                            Defendant.


        This matter comes before the Court on the parties’ Joint Motion to Amend Case
Progression Order (Filing No. 30). After a review of the parties’ motion, the Court finds good
cause to grant the requested extensions. Accordingly,

        IT IS ORDERED that the Joint Motion to Amend Case Progression Order (Filing No.
30) is granted, and the case progression order is amended as follows:

               1)    The deadline for identifying expert witnesses expected to testify at the trial,
                     (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                     (Fed. R. Civ. P. 26(a)(2)(C)), is June 17, 2021.

               2)    The deadline for completing expert disclosures1 for all experts expected to
                     testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
                     retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), is July 19, 2021.

               3)    The deadline for completing written discovery under Rules 33, 34, 36, and 45 of
                     the Federal Rules of Civil Procedure is August 30, 2021. Motions to compel
                     written discovery under Rules 33, 34, 36, and 45 must be filed by September
                     13, 2021.

                     Note: A motion to compel, to quash, or for a disputed protective order shall not
                     be filed without first contacting the chambers of the undersigned magistrate
                     judge on or before the motion to compel deadline to set a conference to discuss
                     the parties’ dispute, and after being granted leave to do so by the Court.

               4)    The planning conference on August 13, 2021 is cancelled. The trial and pretrial
                     conference will not be set at this time. A planning conference to discuss case
                     progression, dispositive motions, the parties’ interest in settlement, and the trial
                     and pretrial conference settings will be held with the undersigned magistrate
                     judge on September 24, 2021, at 10:00 a.m. by telephone. Counsel shall use
                     the conferencing instructions assigned to this case to participate in the
                     conference.

1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
   5)    The deposition deadline, including but not limited to depositions for oral
         testimony only under Rule 45, is September 27, 2021.

   6)    The deadline for filing motions to dismiss and motions for summary judgment
         is October 25, 2021.

   7)    The deadline for filing motions to exclude testimony on Daubert and related
         grounds is November 8, 2021.

   8)    The parties shall comply with all other stipulations and agreements recited in
         their Rule 26(f) planning report that are not inconsistent with this order.

   9)    All requests for changes of deadlines or settings established herein shall be
         directed to the undersigned magistrate judge. Such requests will not be
         considered absent a showing of due diligence in the timely progression of this
         case and the recent development of circumstances, unanticipated prior to the
         filing of the motion, which require that additional time be allowed.


Dated this 3rd day of May, 2021.
                                           BY THE COURT:

                                           s/Michael D. Nelson
                                           United States Magistrate Judge
